Citation Nr: 0513503	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  99-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include obstructive lung disease, or a lung disorder 
secondary to nicotine dependence and tobacco use.  

2. Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a disorder of the 
collarbone (clavicle).

4.  Entitlement to an initial, compensable evaluation for 
service-connected gastritis, small hiatal hernia from 
September 25, 1997, to May 10, 1998.

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected gastritis, small hiatal hernia 
from May 11, 1998.

6.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease, 
lumbar spine, with radiculopathy of the left leg, from 
February 1, 1996 to February 28, 1999.

7.  Entitlement to an initial evaluation in excess of 40 
percent for service-connected degenerative disc disease, 
lumbar spine, with radiculopathy of the left leg, from March 
1, 1999.

8.  Entitlement to an initial evaluation in excess of 20 
percent for right shoulder disability, to include a separate 
evaluation for radiculopathy of the right arm and hand.

9.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis, right knee, with chondromalacia and 
retropatellar pain syndrome.  

10.  Entitlement to an effective date prior to March 15, 
2003, for an award of total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1974 to May 1979, 
from April 1980 to May 1988, and from January 1989 to January 
1996.  All issues included in this appeal come before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

Some of the issues before the Board in this appeal were first 
Remanded by the Board in a November 2000 decision, which, in 
pertinent part, remanded claims of entitlement to service 
connection for a bilateral foot disorder and for a lung 
disorder, to include obstructive lung disease or a lung 
disorder secondary to nicotine dependence and tobacco use.  
In October 2003, the Board again remanded these claims for 
additional development, and these claims now return again to 
the Board for appellate review.

The Board's November 2000 decision denied entitlement to an 
initial, compensable evaluation for service-connected 
gastritis, small hiatal hernia from September 25, 1997, to 
May 10, 1998, denied an initial evaluation in excess of 10 
percent for service-connected gastritis, small hiatal hernia 
from May 11, 1998, denied an initial evaluation in excess of 
20 percent for service-connected degenerative disc disease, 
lumbar spine, with radiculopathy of the left leg, from 
February 1, 1996 to February 28, 1999, and denied an initial 
evaluation in excess of 40 percent for service-connected 
degenerative disc disease, lumbar spine, with radiculopathy 
of the left leg, from March 1, 1999.  The veteran appealed 
the denial of those claims to the United States Court of 
Appeals for Veterans Claims (Court).  The Court vacated the 
Board's decision on those claims for readjudication in light 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which had been enacted a 
few days before the Board's November 2000 decision was 
dispatched.  The Board remanded these claims, which now 
return to the Board following additional due process review.

Some issues included in this appeal were first considered by 
the Board in its October 2003 decision, which, in pertinent 
part, remanded a claim for an increased evaluation for right 
shoulder disability, evaluated as 20 percent disabling, to 
include a separate evaluation for radiculopathy of the right 
arm and hand.  The Board also remanded a claim for service 
connection for a disorder of the collarbone (clavicle), and a 
claim for an evaluation in excess of 10 percent for 
arthritis, right knee, with chondromalacia and retropatellar 
pain syndrome.  These claims now return to the Board for 
appellate review.  

By a rating decision issued in March 2003, the RO granted the 
veteran's claim for TDIU, and assigned an effective date of 
March 15, 2003, for that award.  In June 2003, the veteran 
disagreed with the assigned effective date.  A statement of 
the case (SOC) was issued in August 2003, and, later in that 
same month, the veteran submitted a timely substantive 
appeal.  Although the veteran withdrew some issues from 
appeal, by a September 2003 statement, the veteran did not 
withdraw the claim for an effective date prior to March 15, 
2003, and that claim is also before the Board.  

In a substantive appeal submitted in April 2003, the veteran 
sought service connection for a neck condition, for 
headaches, for peripheral neuropathy, and for a bilateral 
hand condition.  However, by a statement signed by the 
veteran and submitted in September 2003, the veteran 
indicated that he wished to withdraw certain appeals for 
service connection, including for a neck disorder, headaches, 
peripheral neuropathy, and bilateral hand condition.  The 
veteran's withdrawal of those claims is valid, and those 
claims are not before the Board at this time.

The claim of entitlement to service connection for a lung 
disorder, to include chronic obstructive lung disease, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
identified evidence relevant to the claims addressed in this 
decision has been obtained.

2.  The veteran's nicotine dependence began prior to his 
active service.

3.  The medical evidence establishes that the veteran does 
not have a diagnosed foot disorder; the veteran's report of 
heel and foot pain is medically attributed to his service-
connected intervertebral disc disease. 


4.  The preponderance of the evidence establishes that the 
veteran did not incur a fracture of the clavicle in service.  

5.  From September 1997 to May 10, 1998, the veteran's 
service-connected gastritis, small hiatal hernia, was 
manifested by subjective complaints of epigastric pain, and a 
small hiatal hernia, without reflux, was noted on objective 
examination, but the disability was not manifested by nausea, 
vomiting, hematemesis, melena, or anemia, or other 
symptomatology, and the medical opinion of record establishes 
that the veteran had no periods of increased symptomatology 
of increased severity so as to warrant a compensable 
evaluation prior to May 11, 1998.

6.  From May 11, 1998, the veteran's service-connected 
gastritis, small hiatal hernia has been manifested by 
intermittent heartburn, dysphagia, and abnormal thickening of 
the mucosal folds of the duodenal bulb, occasional 
regurgitation, but is not manifested by weight loss, anemia, 
substernal chest pain or radiating pain, or impairment of 
health, and the medical opinion of record establishes that 
the veteran's symptoms are well-controlled by medication.  

7.  From February 1, 1996, to February 28, 1999, the 
veteran's service-connected degenerative disc disease, lumbar 
spine, with radiculopathy to the left leg, was manifested by 
chronic low back pain, cramping and numbness in the left leg, 
and by lumbosacral degenerative joint disease with S1 
radiculopathy on the left, but not by gait abnormality, 
muscle spasms, sciatic neuropathy, or inability to work as a 
carpenter.

8.  Since March 1, 1999, the veteran's service-connected 
degenerative disc disease, lumbar spine, with radiculopathy 
to the left leg, is manifested by increased pain, recurring 
attacks of severe pain, with periods of relief, increased 
radiologic changes, and by muscle spasm, but not by foot 
drop, absent ankle jerk, loss of control of bowel or bladder 
function, and the veteran was able to ambulate independently, 
without any assistive device, and to continue full-time work 
as a truck driver.  

9.  The veteran's service-connected degenerative disc 
disease, lumbar spine, with radiculopathy to the left leg, 
was not manifested by incapacitating episodes having a total 
duration of four weeks in any 12-month period from September 
2002 to the present.

10.  The veteran's service-connected degenerative joint 
disease, right shoulder, with radiculopathy to right arm and 
hand (major), is manifested by crepitation, by full range of 
motion but with pain on motion, by loss of strength on use 
above shoulder height, and by degenerative changes on 
radiologic examination.

11.  The veteran's service-connected right knee disability is 
manifested by subjective complaints of pain, resistance on 
passive motion, and by crepitation on palpation, but is not 
manifested by limitation of range of motion, subluxation, 
lateral instability, or by evidence of abnormality on 
radiologic examination.

12.  VA examinations conducted on March 7, 2003 establish 
that the veteran was working full-time as a truck driver.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for nicotine 
dependence are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 
3.309 (2004).  

2.  The criteria for service connection for a bilateral foot 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 
(2004).  

3.  The criteria for service connection for a disorder of the 
collarbone (clavicle) are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.307, 3.309 (2004).  

4.  The criteria for an increased (compensable) initial 
evaluation for gastritis, small hiatal hernia, from September 
25, 1997, to May 10, 1998, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.114, 
Diagnostic Code 7346 (2004).

5.  The criteria for an initial evaluation in excess of 10 
percent for gastritis, small hiatal hernia, from May 11, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7346 
(2004).

6.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease, lumbar spine, with 
radiculopathy to the left leg, from February 1, 1996, to 
February 28, 1999, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010-5293 (2004.

7.  The criteria for an initial evaluation in excess of 40 
percent from March 1, 1999 for degenerative disc disease, 
lumbar spine, with radiculopathy to the left leg, are not 
met, including from September 23, 2002, or from September 26, 
2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2004, as in effect from September 26, 2003, as added by 
68 Fed. Reg. 51,454 (August 27, 2003)); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (2003, as in 
effect from September 23, 2002); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293 (2002, as in effect 
prior to September 23, 2002).

8.  The criteria for an initial evaluation in excess of 20 
percent for degenerative joint disease, right shoulder, with 
radiculopathy of the right arm and hand (major) is not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.159, 4.1, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5202 
(2000).

9.  The criteria for an initial evaluation in excess of 10 
percent for arthritis, right knee, with chondromalacia and 
retropatellar pain syndrome, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.10, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5024-5099 
(2004).

10.  The criteria for an effective date prior to March 15, 
2003 for an award of TDIU are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the claimed disorders and that he is entitled 
to increased evaluations for certain of his service-connected 
disabilities.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable to the claims in this case, the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date, and thus is applicable to the 
claims on appeal.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  Accordingly, compliance with the 
provisions of the VCAA in regard to those claims is addressed 
below.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Most of the claims included in this appeal were submitted 
prior to enactment of the VCAA.  This appeal, which includes 
claims filed as early as 1996, as well as a claim filed in 
2003, involves two Board decisions, which were issued in 
November 2000 and in October 2003, and a Court Order issued 
in February 2003, and more than 50 rating decisions, 
statements of the case (SOCs), supplemental statements of the 
case (SSOCs), and notices intended to comply with the VCAA, 
is procedurally complex.  For this reason, the Board will not 
attempt to describe each of the many communications which 
advised the veteran of criteria or laws and regulations 
applicable to his claims, VA's duty to assist him, or the 
provisions of the VCAA.  

As to those claims submitted prior to the enactment of the 
VCAA which were addressed in the Board's November 2000 
decision, the documents submitted in the process of the 
veteran's appeal before the Court, the Court's Order 
remanding the claims to the Board in light of enactment of 
the VCAA, the Board's discussion and its October 2003 
decision and remand of the claims for compliance with the 
VCAA, and the lengthy notice provided by the RO in April 2004 
addressing each of the issues then on appeal provided the 
veteran with notice in compliance with the VCAA as to each of 
those issues.

As to those claims submitted following enactment of the VCAA, 
a letter which advised the veteran generally of VA's duty to 
assist him and the evidence required to substantiate a claim 
for service connection for a foot disorder and for gastritis 
was issued in April 2002.  A lengthy letter advising the 
veteran of VA's duty to assist him, the evidence required to 
substantiate his claims and other general provisions of the 
VCAA, which addressed, in pertinent part, a claim for service 
connection for a collarbone condition, was issued in January 
2003.

In addition, in August 2003, the RO issued a notice of the 
provisions of the VCAA as applicable to the veteran's claim 
for an effective date prior to March 15, 2003, for an award 
of TDIU.  

The Board also notes that, in addition to the discussion in 
the pleadings before the Court and in the Board's October 
2003 remand regarding the provisions of the VCAA and the 
veteran's responsibility to submit or identify any and all 
evidence relevant to his claim, the complete text of 
38 C.F.R. § 3.159, as revised to incorporate the provisions 
of the VCAA, was included in the SSOC issued in February 
2003, addressing the evaluation of the veteran's right 
shoulder disability, and was included in a SOC prepared in 
April 2003 and apparently issued in June 2003, which 
addressed seven issues then on appeal, and was included in a 
SSOC prepared in April 2003 and apparently issued in June 
2003, which addressed five other issues then on appeal. 
 
By a letter issued in April 2004, the RO notified the veteran 
of the nine claims then on appeal, including claims submitted 
prior to enactment of the VCAA and claims submitted following 
enactment of the VCAA, explained the status of each claim, 
the evidence required to substantiate each claim, and advised 
the veteran of his responsibility to submit or identify 
evidence.  This rather extensive letter, which exceeded 10 
pages in length, also included the revised criteria for 
evaluating disability of the spine, as effective September 
23, 2002, and as revised again, effective from September 26, 
2003.


An additional SSOC was issued in September 2004.  That SSOC 
advised the veteran of the criteria used to evaluate 
intervertebral disk syndrome prior to September 23, 2002, 
advised the veteran of the criteria used to evaluate 
intervertebral disk syndrome from September 23, 2002 through 
September 25, 2003, and advised the veteran of the criteria 
used to evaluate intervertebral disk syndrome from September 
26, 2003, as well as the criteria used to evaluate sciatic 
nerve disability. 

The Board finds that the numerous communications of record 
during the pendency of these appeals have notified the 
veteran of the enactment of the VCAA, of the provisions of 
the VCAA, and of his responsibility and VA's responsibility 
in the development of his claims under the VCAA.  The veteran 
has been advised of the evidence required to substantiate 
each claim, has been offered numerous opportunities to submit 
evidence, and has been afforded more than ten VA examinations 
and medical opinions during the pendency of these appeals.  
The Board may complete appellate review of this claim.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

It is noted that the Court decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

Most of the claims on appeal were submitted prior to 
enactment of the VCAA.  However, the more than 50 notices 
provided to the veteran through the rating decisions, SOCs, 
SSOCs, Board decisions, and the pleading before the Court and 
Court Order, clearly satisfied the duty to notify the veteran 
of applicable law and regulations and of the evidence 
required to substantiate the claims.  The notifications to 
the veteran have advised him that he could identify or submit 
any relevant evidence, and notified him as to what evidence 
VA would attempt to obtain, what evidence he would have to 
obtain, what his responsibilities were in developing his 
claims, and other information pertinent to this appeal.  

The Board finds that the timing of the VCAA notices, as well 
as the content of the VCAA notices, together with all the 
other communications of record, have complied with the 
requirements of the VCAA.  If there was any defect with 
respect to the timing or content of the VCAA notices, that 
defect was harmless error.  The content as well as the timing 
of the notices provided fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has been afforded 
numerous opportunities to submit additional evidence, 
and has evidenced that he understood that he could 
submit additional evidence and contentions by continuing 
to submit and identify additional evidence.  The Board 
finds that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claims, including by the September 2004 SSOC, as 
well as several preceding SOCs and SSOCs, which provided 
the veteran with the full text of 38 C.F.R. § 3.159, as 
revised to incorporate the VCAA.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  


The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claims at 
issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Claims for service connection 

Generally, service connection is granted for a disability 
resulting from an injury suffered or disease contracted while 
in active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection is also warranted where the evidence shows 
that a disability is proximately due or the result of an 
already service-connected disability.  See 38 C.F.R. § 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, the 
veteran must show medical evidence of (1) current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service disease or injury and a current disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Laws and regulations specific to claims related to tobacco 
use

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service, for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103 (West 2002).  Therefore, as a 
matter of law, any claims received by VA after June 9, 1998, 
are subject to this restriction.  In this case, the veteran 
submitted his claim for nicotine dependence and for a lung 
disorder due to use of tobacco in service prior to June 9, 
1998, and the claim is not precluded by law.

In addition, for claims filed prior to June 9, 1998, service 
connection may be granted for a disability if injury or 
disease resulted from tobacco use while in active military 
service.  See VAOPGCPREC 2-93; 58 Fed. Reg. 42,756 (1993).  
In VAOPGCPREC 2-93, the VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

In summary, for claims such as in the instant case alleging 
secondary service connection for a current disease on the 
basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  

1.  Claim for service connection for nicotine dependence

The veteran asserts that service connection should be 
established for nicotine dependence incurred during service.  
By a letter issued in December 1997, the RO requested that 
the veteran provided a history of his tobacco use.  In a 
February 1998 statement, the veteran acknowledged that he had 
smoked a pack of cigarettes daily prior to service; he 
indicated that he increased his tobacco use during service. 

The Board's November 2000 decision noted that VA medical 
opinion was required as to whether the veteran incurred 
nicotine dependence in service.  On VA examination conducted 
in September 2004, the veteran reported a long history of 
smoking.  He reported that he began smoking when he was 14 to 
16 years of age and had been smoking one pack of cigarettes 
daily prior to his entry into service and smoked about two 
packs of cigarettes daily during service and following 
service, although there was one period during service, in 
1994, when he stopped smoking for several months, and another 
period after service, in 2003, when he stopped smoking for 
several months, but he then resumed smoking both times.  

The examiner concluded that, since the veteran's smoking 
began prior to his military service and continued for many 
years, the veteran's nicotine dependence began prior to 
service. 

The sole medical opinion of record is against the veteran's 
claim that he is entitled to service connection for nicotine 
dependence incurred in service, so the preponderance of the 
competent evidence is against the claim.  Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable.  The claim of entitlement to service connection 
for nicotine dependence must be denied.

2.  Claim for service connection for a bilateral foot 
disorder

The veteran was treated in 1983 for a contusion, left heel.  
The report of a March 1984 periodic examination reflects that 
the veteran had a scar across the top of the right foot and a 
one-half inch scar on the instep of the left foot.  In 1988, 
mild calcaneal spurring was diagnosed.  The veteran was also 
treated for plantar fasciitis while in service.  The report 
of the veteran's May 1995 separation examination describes 
the veteran's extremities as normal, and no notation of a 
diagnosed foot disorder was noted in the medical history 
portion of that separation examination.

The report of VA examination conducted in November 2000 
reflects that the veteran complained of problems with both 
ankles and with his left heel.  He stated that both ankles 
would click and pop quite frequently.  The examiner noted 
that the reported sounds were "quite loud" on motion of the 
ankles.  However, the examiner did not assign a diagnosis of 
any foot or ankle disorder.

VA outpatient clinical records associated with the claims 
files dated from 1998 through April 2004 are devoid of 
evidence that a medical diagnosis was assigned for any foot 
disorder.

On VA examination conducted in March 2003, the veteran 
reported that pain in his left foot was associated with pain 
radiating down the posterior left leg from the low back.  The 
veteran walked unassisted, without crutches, braces, canes, 
or corrective shoes.  Visual examination revealed that the 
veteran's feet appeared "very normal."  The skin was intact.  
The arches were good.  Examination of the ankles revealed 
dorsiflexion from zero to 20 degrees and plantar flexion from 
zero to 40 degrees, eversion from zero to 20 degrees, and 
inversion from zero to 30 degrees.  There was no tenderness 
or pain within the foot or ankle during forefoot, midfoot, or 
heel manipulation.  There was no crepitus.  Radiologic 
examination of the left foot was interpreted as normal.  The 
examiner concluded that the veteran had radiculopathy of the 
left lower extremity extending to the left ankle.

On VA examination conducted in August 2004, the veteran 
reported pain in the left lateral heel which he attributed to 
his back disability.  The veteran had neutral alignment of 
the feet.  There were no deformities of either foot.  There 
was normal hind foot motion.  There was no tenderness to 
palpation of each foot and ankle.  Radiologic examination of 
the feet was interpreted as normal.  The examiner concluded 
that there was no objective or subjective evidence of any 
foot disorder.  The examiner concluded that the pain in the 
veteran's left heel was attributable to the veteran's 
diagnosed back disorders.

Although the veteran was treated for various complaints of 
foot pain in service, there is no post-service medical 
evidence that the veteran currently has a medically-diagnosed 
foot disorder.  The examiners who conducted March 2003 and 
August 2004 examinations of the veteran's feet specifically 
concluded that no foot disorder was present.  Radiologic 
examination of the feet was interpreted as normal.  The 
veteran has pain in his heels, particularly in the left heel, 
which is described as radiating downward from his back, but 
the medical evidence of record establishes that this symptom 
is due to his service-connected back disorder, and is not a 
manifestation of a separate foot disorder.

The veteran's ankles make a noise, but no ankle disorder has 
been diagnosed on clinical examination, and radiologic 
examinations of the ankles have been interpreted as normal.  

In the absence of a current medical diagnosis of a foot 
disorder, the criteria for service connection for a foot 
disorder are not met.  The preponderance of the evidence is 
against the claim, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable decision.  The claim for service 
connection for a foot disorder is denied.

3.  Claim for service connection for a disorder of the 
collarbone (clavicle)

Reports of periodic examinations conducted in April 1974, 
March 1979, March 1980, March 1984, March 1988, June 1988, 
September 1993, November 1994, and the report of the 
veteran's May 1995 separation examination, are negative for 
history or diagnosis of a fracture of the clavicle.  
Similarly, the discharge summary of a January 1987 to 
February 1987 hospitalization for evaluation of herniated 
nucleus pulposus, L5-S1, and the March 1987 report of a 
Medical Board, and reports associated with laminectomy 
performed in 1987 are devoid of evidence that the veteran 
reported a fracture of the clavicle or that a fracture of the 
clavicle was noted on medical or radiologic examination.

During his October 1996 VA examination, the veteran did not 
report that he sustained a fracture of the clavicle in 
service.  Radiologic examination conducted in October 1997 
was interpreted as disclosing an old healed fracture of the 
distal one-third of the shaft of the clavicle.  On VA 
examination conducted in November 2000, the examiner noted 
that radiologic examination conducted in 1997 disclosed an 
old, healed, right clavicular fracture.

On VA examination conducted in August 2004, the examiner 
noted that review of x-rays disclosed no evidence of a 
clavicle fracture, and the veteran denied ever having had a 
clavicle fracture.  The examiner concluded that there was no 
evidence or history of a clavicle fracture.

The report of radiologic examination conducted in October 
1997 favors the veteran's claim of entitlement to service 
connection for a disorder of the clavicle.  However, the 
veteran's service medical records are devoid of evidence of 
incurrence of a fracture or other disorder of the clavicle in 
service.  The opinion of the examiner who conducted August 
2004 examination is also unfavorable to a claim for service 
connection for a clavicle fracture in this case.  That 
examiner reviewed the radiologic evidence and discussed the 
veteran's history with the veteran, in addition to conducting 
physical examination.  The Board finds that this unfavorable 
August 2004 opinion is more persuasive than the October 1997 
radiologic examination report.

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for the residuals 
of a clavicle disorder or fracture.  Because the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable determination.  The claim of 
entitlement to service connection for residuals of a fracture 
or disorder of the clavicle must be denied.

Claims for increased evaluations

Laws and regulations applicable to disability evaluation

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

However, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board notes the evaluations on 
appeal in this case follow initial grants of service 
connection.

Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

1.  Claim for a compensable initial evaluation for gastritis, 
small hiatal hernia from September 25, 1997, to May 10, 1998

November 1995 clinical records reflect that the veteran had 
complaints of peptic ulcer disease symptoms.  Upper 
gastrointestinal examination showed a small, sliding-type 
hiatal hernia.

On VA examination conducted in October 1996, the veteran 
reported that a small sliding hiatal hernia with mild 
gastroesophageal reflux was diagnosed through an upper GI 
series examination conducted in service.  The veteran weighed 
188 pounds and was well nourished.  His abdomen was flat, 
slightly firm, and nontender.  The veteran's hemoglobin was 
15.8 (reference range listed as 13 to 17) and his hematocrit 
was 46.1 (reference range listed as 39 to 51).  

By a claim submitted on September 25, 1997, the veteran 
sought service connection for gastritis.  On VA examination 
conducted in January 1998, the veteran denied nausea, 
vomiting, hematemesis, diarrhea, constipation, or melena.  He 
related that his only treatment for epigastric distress was 
use of Tums.  The examiner concluded that the veteran's 
weight was stable, his hemoglobin was normal, and there were 
no signs of anemia.  

Radiologic examination of the upper gastrointestinal (GI) 
tract conducted in January 1998 disclosed a normal swallowing 
mechanism, a small hiatal hernia with no evidence of reflux, 
and no other abnormalities.  The RO granted service 
connection for gastritis, hiatal hernia, effective September 
25, 1997.

On VA examination conducted in January 1998, the veteran 
denied nausea, vomiting, or hematemesis.  He reported that 
his only treatment for epigastric distress was use of Tums 
over-the-counter antacids.  He denied experiencing any 
circulatory disturbance after meals.  He denied diarrhea or 
constipation.  He denied chronic abdominal distinction.  His 
weight was stable at 185 pounds.  There was no sign of 
anemia.  His hemoglobin was 15.8 g.  There was no localized 
pain or tenderness in the epigastric region.  The examiner 
concluded, after reviewing the results of the upper GI series 
conducted in January 1998, that the veteran had a hiatal 
hernia with no evidence of reflux.

The examiner who conducted a September 2004 GI examination of 
the veteran reviewed the veteran's records from September 
1997 to May 1998.  The examiner noted that the outpatient 
treatment records during that period were devoid of evidence 
of complaints of stomach problems.  

Beginning in May 1998, the veteran reported subjective 
complaints of intermittent heartburn and subjective 
complaints of dysphagia.  However, his only reported symptom 
of his service-connected gastritis or hiatal hernia prior to 
May 1998 was a subjective complaint of occasional epigastric 
distress, relieved by over-the-counter medication (Tums), 
which he took on an as-needed basis.  

The veteran's disability due to service-connected hiatal 
hernia for the period from September 25, 1997 to May 10, 1998 
is currently evaluated as noncompensable under 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7346.  A 10 percent rating is 
appropriate where the evidence shows two or more of the 
symptoms for the 30 percent evaluation, but of less severity.  
A 30 percent rating is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
highest rating for a hiatal hernia is 60 percent, and that 
rating contemplates a level of impairment which includes 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  DC 
7346.

There is no evidence that the veteran required prescribed 
medication to control symptoms of his upper GI disorder or 
that the over-the-counter medication he used was not 
effective prior to May 11, 1998.  There is no evidence that 
the veteran had any objective symptoms of gastritis or a 
hiatal hernia during this period.  The medical reviewer noted 
that there was no evidence that the veteran sought medical 
treatment for any abdominal symptom during this period.  
Objective radiologic examination conducted in January 1998 
disclosed no evidence of reflux.

The absence of evidence of any objective or subjective 
symptom other than occasional gastric distress (heartburn), 
together with the veteran's statements that his heartburn was 
relieved by over-the-counter medication, establishes that the 
disability due to gastritis and hiatal hernia did not meet 
the criteria for a compensable evaluation during this period.  
See DC 7346.  

The evidence is not in equipoise to warrant a finding that 
the criteria for a 10 percent evaluation were met.  The 
evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) are not applicable to warrant a more 
favorable determination.  The appeal for an initial 
compensable evaluation for gastritis, small hiatal hernia 
from September 25, 1997, to May 10, 1998 must be denied.

2.  Claim for an initial evaluation in excess of 10 percent 
for gastritis, small hiatal hernia from May 11, 1998

Beginning in May 1998, the veteran reported subjective 
complaints of intermittent heartburn and subjective 
complaints of dysphagia.  Thus, the evidence establishes that 
there were at least two symptoms of hiatal hernia, on a 
subjective basis, from May 11, 1998, so as to meet the 
criteria for a 10 percent evaluation beginning on that date.  
However, this was the earliest date on which the presence of 
two or more symptoms is factually ascertainable, so as to 
warrant the 10 percent evaluation.

On VA examination conducted in April 1999, the veteran 
complained of an intermittent sensation of food getting 
stuck.  He reported intermittent heartburn relieved by Tums 
or Rolaids.  There was no organomegaly and no abdominal 
tenderness or masses.  Upper GI examination conducted in 
March 1999 disclosed abnormal thickening of the mucosal folds 
of the duodenal bulb suggesting duodenitis or pancreatitis.

The report of VA examination conducted in November 2000 
reflects that the veteran reported that he had lost 30 pounds 
over the past year as a result of dieting.  His weight was 
not noted.  He complained of dysphagia with liquids.  He 
reported that he had recently coughed up some blood.  He 
complained of reflux and regurgitation type symptoms, but 
denied any nausea or vomiting.  He reported that use of 
Zantac helped slightly.  The examiner stated that the 
veteran's overall state of health appeared adequate and he 
did not appear anemic.  The examiner assigned a diagnosis of 
gastroesophageal reflux disease.

VA examination conducted in January 2002 and January 2003 
disclosed that the veteran was using aspirin for relief of 
back and right shoulder pain.

On VA examination conducted in January 2003, the veteran 
denied dysphagia but complained of frequent epigastric pain 
and regurgitation two times a week with nausea.  He continued 
to use Tums.  He had gained 25 pounds over the past four 
months because he stopped smoking.  The veteran was not 
anemic.

On VA examination conducted in September 2004, the veteran 
reported that his reflux disease was characterized by 
increased belching.  He reported flare-ups of symptoms 
occasionally, with the last flare-up occurring a few months 
ago.  He reported this usually caused a bad taste in the back 
of his mouth.  Medication he was taking daily or every other 
day was controlling the symptoms.  He denied dysphagia.  His 
last episode of pyrosis was a few months ago.  He reported 
that he regurgitated a few times a month and had occasional 
nausea and vomiting.  The examiner stated that the veteran 
did not appear to be anemic, his nutrition was adequate, and 
there was no major weight loss or gain.  The examiner 
provided an opinion that the veteran had occasional mild to 
moderate flare-ups of GI symptoms, but that as long as he 
took his medication, he had no symptoms.  

The veteran's disability due to service-connected hiatal 
hernia for the period from May 11, 1998 to the present is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7346 (2004).  A 30 percent rating is 
warranted where there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  The highest rating for 
a hiatal hernia is 60 percent, and that rating contemplates a 
level of impairment which includes symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  DC 7346.

From May 11, 1998, the record reflects that the veteran 
continues to have subjective complaints of heartburn, and has 
subjective complaints of belching, a bad taste in his mouth, 
or regurgitation occasionally, with occasional complaints of 
nausea and vomiting, but these complaints are well-controlled 
by his prescribed medication.  

On VA (fee-basis) examination conducted in March 1999, the 
veteran weighed 204 pounds.  VA outpatient treatment records 
reflect that the veteran weighed 211 pounds in May 2000, 204 
pounds in March 2001, 204 pounds in July 2002, and 200.9 
pounds in March 2004.  Thus, the medical evidence establishes 
that the veteran does not have weight loss.  The medical 
evidence likewise establishes that the veteran's GI 
disability has not been manifested by anemia during the 
pendency of this appeal.  

The record is devoid of any evidence that the veteran has 
complained of substernal pain associated with his GI 
disability, although he continues to complain of 
"heartburn" (pyrosis).  Although abnormal thickening of the 
mucosal folds of the duodenal bulb were noted on the March 
1999 radiologic examination, it is clear that the veteran 
does not have ulcer disease, and an increased evaluation on 
that basis is not applicable.  

The Board notes that the veteran's symptoms since May 1998 
have varied from time to time.  In November 2000, the veteran 
complained of dysphagia with liquids.  More recently, 
however, the veteran denies that symptom.  In January 2003, 
the veteran reported that he was having heartburn (pyrosis) 
and regurgitation two times weekly, with nausea.  The 
veteran's medications were increased at that time.  Although 
the veteran reported more frequent regurgitation and 
heartburn at that time, he did not report any other symptoms, 
so the evidence does not support a finding that the severity 
of the GI disability met the criteria for a 30 percent 
evaluation at that time.

The veteran's recent report, in September 2004 that he last 
had pyrosis (heartburn) "a few months ago" and that he had 
regurgitation "a few times a month" and occasional nausea 
and vomiting, establishes that the veteran does not have 
these symptoms so frequently as to be described as 
"persistently recurrent."  

The medical evidence further establishes that the veteran's 
GI symptoms have not been productive of considerable 
impairment of his health at any time since May 1998.  The 
medical evidence establishes that the veteran's GI symptoms 
are well-controlled by medication, when the veteran uses the 
medication.  

The determination that the veteran's symptoms are not 
persistently recurring, are controlled by medication, and do 
not result in impairment of his health are unfavorable to a 
30 percent rating.  DC 7346.  Even considering all of the 
veteran's gastric or abdominal symptomatology together, the 
preponderance of the evidence is against a finding that the 
criteria for a 30 percent evaluation are met, and the claim 
for an initial evaluation in excess of 10 percent for 
gastritis, small hiatal hernia from May 11, 1998, must be 
denied.  The evidence is not in equipoise, and the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable to warrant a more 
favorable determination.  

3.  Claim for an initial evaluation in excess of 20 percent 
for degenerative disc disease (DDD), lumbar spine, from 
February 1, 1996 to February 28, 1999

The veteran's service medical records disclose that he 
underwent laminectomy at L5 and discectomy at L5-S1 in 
February 1987.  Examination of the lumbar spine by magnetic 
resonance imaging (MRI) in June 1995 for purposes of 
separation examination showed bulging of the L5-S1 disc and 
circumferential bulging of the L4-L5 disc narrowing the 
neural foramen and compressing the thecal sac.  In August 
1995, the veteran complained of chronic low back pain, 
cramping, and numbness in the left leg.  There was some 
weakness of the left lower extremity.  The veteran was able 
to heel-and-toe walk well.  Deep tendon reflexes were 
decreased.  There was no spasm.  Straight leg raising was 
negative.  The examiner concluded that the veteran had a 
chronic pain syndrome.

Following his initial post-service VA examination in October 
1996, the RO granted service connection for degenerative disc 
disease, status post laminectomy L5-S1, with mild 
degenerative changes and radiculopathy to the left leg, to 
include spasms, numbness, and pain, initially assigning a 20 
percent evaluation, under 38 C.F.R. § 4.71a, DC 5010-5293, 
effective February 1, 1996.  That initial evaluation was 
increased to 40 percent, effective March 1, 1999.  The 
veteran contends that he is entitled to an initial evaluation 
in excess of 20 percent prior to March 1, 1999.

On VA examination conducted in October 1996, the veteran 
reported continuous backache in the lumbar area.  The 
veteran's carriage was straight.  His posture was good.  His 
gait was steady.  The examiner concluded that the veteran had 
arthritis of the spine and narrowing of the spinal disc 
spaces of L4-5 and L5-S1.  

By a statement submitted in June 1997, the veteran contended 
that his intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy and 
little intermittent relief.  In addition, the veteran 
contended that he had pain and numbness in his left leg as a 
secondary condition to his service-connected back disorder.

On examination conducted in November 1997, the veteran 
reported that, for the past three years, he had been having 
more back pain.  He reported having pain all of the time, 
increased with certain movements.  He reported that any type 
of lifting, twisting, or bending would bother him.  He 
reported some problems with sexual function, which the 
examiner opined was possibly related to his back problem, 
some decreased sensation, and some urgency of urination.  The 
veteran's cranial nerves were intact, deep tendon reflexes 
were symmetrical, toes were down-going, and strength was 
normal.  The veteran had decreased sensation to pinprick in 
the left foot.  He was able to heel-and-toe walk without 
difficulty.  There was no abnormality of gait.  The examiner 
concluded that the veteran had lumbosacral degenerative joint 
disease (DJD) with a probable S1 radiculopathy on the left.

On VA orthopedic examination conducted in November 1997, the 
veteran reported stiffness on morning awakening daily and low 
back pain for about four hours.  He reported that prolonged 
sitting aggravated his symptoms.  Lifting, stooping, and 
sleeping also aggravated his symptoms.  He reported no pain 
on motion and stated that he did not have flare-ups.  Forward 
flexion was to 75 degrees, extension to 20 degrees, lateral 
flexion to 25 degrees, and right and left rotation to 55 
degrees.  He reported pain radiating into the left leg after 
coughing or sneezing, as well as a dull ache in the left leg 
after prolonged sitting.

VA outpatient treatment records dated in June 1998, July 
1998, and September 1998 reflect that the veteran was treated 
for a cyst on his back.  There is no record that he sought 
treatment for any back disorder, or that any appointments for 
such treatment, were scheduled, during the period from 
September 1998 through February 1999.  

The veteran's service-connected back disability is evaluated 
from February 1996 to February 28, 1999 under DCs 5293-5010, 
38 C.F.R. § 4.71a.  DC 5293 provides the criteria for 
evaluation of intervertebral disc syndrome during this time 
period.  Intervertebral disc syndrome manifested by severe 
symptoms, with recurring attacks and intermittent relief, is 
assigned a 40 percent evaluation.  Pronounced symptoms, that 
are persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrant a 60 percent evaluation, the maximum schedular 
evaluation available under DC 5293.

DC 5292 provides for a 10 percent evaluation for slight 
limitation of motion of the lumbar spine, a 20 percent 
evaluation for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion.

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
VAOPGCPREC 36-97 (stating that, as DC 5293 contemplates 
limitation of motion, a rating based on limitation of motion 
in excess of 40 percent under DC 5292 could be assigned under 
DC 5293, and stating that the provisions of 38 C.F.R. §§ 
4.40, 4.45 are applicable to ratings under DC 5293).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Id.

During this period, the evidence reflects that the veteran 
had continued back pain, with some pain on motion of the 
back, and continuation of essentially the same symptoms which 
were present at the time of service separation, including 
decreased sensation in the left lower extremity, but deep 
tendon reflexes were present, there was no gait abnormality 
or muscle spasm, and the veteran continued to work, full-
time, in construction, although in a supervisory role.

A 20 percent initial evaluation is assigned for the veteran's 
lumbar disability during this period under DCs 5010-5293.  An 
evaluation in excess of 20 percent is not available under 
5010, since this evaluation is for one segment of the spine, 
and a 10 percent evaluation is the highest schedular 
evaluation available under Diagnostic Code 5010, referencing 
Diagnostic Code 5003, when one major joint group is involved 
and there is noncompensable limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

An evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5293, as the medical evidence reflects that 
the veteran had moderate, but not severe, back pain, that he 
had recurrent attacks of pain, but without objective evidence 
of muscle spasms.  There is no evidence of absent ankle jerks 
or any absence of deep tendon reflexes, nor is there 
objective evidence during this period that the veteran had 
other neurologic symptoms of a severity contemplated in the 
40 percent evaluation, although the veteran reported pain, 
aggravated by bending, lifting, or other strenuous activity 
or work.  The veteran did not require any assistive device.  

The Board notes that the veteran has requested a separate 
compensable evaluation for his lower extremity symptoms and 
his lumbar back disability; however, as the RO informed the 
veteran, neurologic symptoms compatible with sciatic 
neuropathy of the lower extremities are among the criteria 
for a 20 percent evaluation for intervertebral disc syndrome 
under Diagnostic Code 5293.  As those symptoms have already 
been considered in assigning the 20 percent evaluation under 
Diagnostic Code 5293, those symptoms cannot be separately 
considered to warrant a compensable evaluation under another 
diagnostic code.  

The evidence establishes that the veteran did not have foot 
drop or loss of motion of the lower leg.  The Board notes 
that the veteran did not disagree with the RO's 
determination, in the July 1999 rating decision, that the 
lower extremity symptoms of intervertebral disc syndrome 
could not be separately considered as the basis for another 
compensable evaluation in addition to the evaluation assigned 
for the veteran's lumbar spine disability, and the veteran 
has not referenced this contention in a timely substantive 
appeal.

Application of criteria for evaluation based on loss of range 
of motion, Diagnostic Code 5292, would not result in an 
evaluation in excess of 20 percent during this time period.  
The evidence is against a finding that the veteran had severe 
limitation of range of motion, since his forward flexion was 
to 75 to 90 degrees, and there was grimacing (objective 
evidence of pain on motion) only with extension on VA 
examination, but not with flexion.  

The veteran himself reported that he continued to work full-
time as a carpenter.  VA outpatient treatment records dated 
from November 1997 to March 1999 reflect that the veteran did 
not seek treatment for back pain following the November 1997 
VA examination until March 1999.  This evidence is 
unfavorable to the veteran's claim that his symptoms 
increased in severity during this period.  

During the period from February 1996 to February 28, 1999, 
the veteran demonstrated essentially normal retained range of 
motion of the back, although there was pain with motion, with 
the extent of pain and range of motion without pain varying 
with the veteran's activity.  Even considering the veteran's 
pain on repeated motion and use, however, the veteran's 
symptoms during this period do not warrant an evaluation in 
excess of 20 percent, for moderate limitation of range of 
motion.  The veteran's essentially full range of motion of 
the lumbar spine, with pain on a portion of that range of 
motion, but with the ability to continue working full time in 
construction, warrants a finding of no more than moderate 
limitation of motion and moderate limitation due to pain.  
This evidence warrants a 20 percent evaluation under either 
DC 5393 or DC 5292, but does not meet the criteria for a 40 
percent or other higher evaluation under either diagnostic 
code.

There is no medical evidence of ankylosis or complete 
immobility of the lumbar spine to support an evaluation in 
excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5289.

The veteran's symptoms, as factually ascertainable prior to 
March 1, 1999, do not meet or approximate the criteria for an 
evaluation in excess of 20 percent under any applicable 
diagnostic code.  The preponderance of the evidence is 
against an evaluation in excess of 20 percent prior to March 
1, 1999.  The appeal for an initial evaluation in excess of 
20 percent from February 1, 1996 to February 28, 1999, must 
be denied.  

4.  Claim for initial evaluation in excess of 40 percent for 
DDD, lumbar spine, from March 1, 1999

Private emergency treatment records dated in early March 1999 
reflect that the veteran had acute, severe pain on palpation 
and on movement of the right lumbosacral area and in the 
gluteal area.  The veteran reported recent onset of increased 
back pain.  The examiner concluded that the veteran had 
lumbosacral muscle spasm.  Radiologic examination disclosed 
degenerative changes in the facet joints at L5-S1, and there 
was loss of disc space at the same level.

On VA examination conducted in March 1999, the veteran 
reported a constant backache for the past two weeks.  He 
reported that he was still working in construction, but did 
not really do any heavy work anymore, but was more of a 
supervisor.  There was tenderness in the veteran's low back, 
and positive straight leg raising on the left at 45 degrees.  
Deep tendon reflexes were symmetric.  The veteran's gait was 
slow but steady.  The veteran tended to bend forward at the 
waist slightly.  He was able to walk on his heels and toes.  
Romberg was negative.  The examiner concluded that the 
veteran's lumbosacral DJD was "pretty significant." 

The report of VA examination conducted in November 2000 
discloses that the veteran complained of daily pain, 
weakness, and stiffness in his lower back.  He reported 
having pain which would shoot down the left thigh and leg all 
the time.  He reported that flare-ups of pain occurred for 
unknown precipitating causes, usually about three times per 
week, and would last about a day.  Rest alleviated the 
exacerbation of pain.  The veteran did not use crutches, 
braces, a cane, or special shoes.  The veteran was able to 
flex forward from zero to 95 degrees, extend from zero to 15 
degrees laterally, flex to the right and to the left from 
zero to 20 degrees, and rotate laterally from zero to 15 
degrees to the right and from zero to 20 degrees to the left.  
No neurological changes were noted.  The examiner concluded 
that the veteran had episodes of musculoskeletal back strain 
and mild degenerative changes, as well as radiculopathy 
involving the left buttock, thigh, and knee.  

The examiner referenced the veteran's magnetic resonance 
imaging (MRI) conducted in November 2000.  That examination 
disclosed mild to moderate central spinal stenosis at L5-S1 
with a small midline disc protrusion with ligamentous and 
facet joint hypertrophy.  In addition, there was significant 
degenerative disc disease.  There was mild to moderate 
central spinal stenosis at L4-L5 with very mild generalized 
disc bulge, as well as ligamentous and facet joint 
hypertrophy.  

On VA examination conducted in August 2001, the veteran 
reported episodes where his legs would completely give out on 
him.  He reported pain in his left upper ankle and heel.  The 
veteran described his pain as a level three on a pain scale 
of one to 10 when at rest, with flare ups to a pain level of 
eight, occurring approximately five times per week, lasting 
for an hour or two.  Precipitating factors were lifting, 
walking, standing, were going up steps.  The veteran reported 
that his pain was alleviated if he stopped doing what he was 
doing when the pain started.  The veteran reported that he 
was currently employed as a truck driver and that he had been 
able to carry on his usual activities at work.  The veteran 
had a steady gait.  Forward flexion was to 80 degrees, at 
which point he had pain in the low back.  The veteran was 
able to extend backward to 30 degrees, at which point he had 
low back pain on the left.  The veteran was able to rotate to 
30 degrees to the right and to 45 degrees to the left, with 
pain at the end of each range of motion.  There was pain on 
the right at straight leg raising to 60 degrees.  Straight 
leg raising on the left to 75 degrees was without pain. The 
examiner concluded that the veteran had paresthesia to the 
left lower extremity and three episodes in the past six 
months of his legs giving out.

On VA examination conducted in January 2002, the veteran 
reported that he continued to have daily pain, stiffness, and 
weakness in his lower back.  He took aspirin for his pain.  
He reported difficulty lifting and bending because of back 
pain.  He reported that the left leg gave out five times in 
the past year.  He was able to flex forward to 85 degrees and 
extend backward to 20 degrees.  Lateral flexion was from zero 
to 20 degrees in both directions.  All motions were mildly to 
moderately painful to perform.  The musculature of the back 
appeared strong.  There was muscle tenderness with palpation 
across the midline of the lumbar spine.  There were no 
postural abnormalities.  On repetition of forward flexion, 
the veteran began to have pain at 45°.  After three 
repetitions of forward flexion, the veteran reported that his 
back was very tired and he complained of mild to moderate 
discomfort.  There was no incoordination.

On VA examination conducted in July 2002, the veteran 
reported that his back pain was aggravated with driving his 
18-wheeler or when bouncing in a car.  The veteran had an 
increase in lumbar lordosis when standing.  He was able to 
heel and toe walk without difficulty.  Forward flexion to 
bring the fingertips to mid-tibial level caused some low back 
discomfort.  Low back discomfort was present on extension to 
15 degrees.  The veteran's muscle strength in the lower 
extremities was good.

The report of VA examination conducted in January 2003 
discloses that the veteran reported low back pain going down 
to the left leg and to the heel daily, and he reported that 
his left leg felt very weak.  He reported flare-ups of pain 
weekly.  Bending, going up stairs, and lifting would cause 
flare-ups.  Aspirin and rest helped.  He denied falling.  
Forward flexion was from zero to 90 degrees, and posterior 
extension was from zero to 20 degrees.  Lateral flexion and 
lateral rotation were from zero to 20 degrees with mild 
difficulty and mild pain.  Deep tendon reflexes were 1+/4 in 
both lower extremities, and ankle jerks were present.  With 
additional forward flexion, the veteran had pain at 45 
degrees but was able to continue to 75 degrees.  There was 
mild to moderate weakness and mild fatigability with 
repetition of movement, but there was no incoordination.

VA outpatient treatment notes dated in January 2004 reflect 
that the veteran appeared to be in discomfort due to back 
pain.  He arose slowly from the waiting room chair using his 
arms to help lift himself up.  He ambulated slowly.  The 
paraspinous muscles of the lumbar area were tender but no 
muscle spasm was noted.  The veteran's range of motion was 
described as "highly limited" due to pain.

On VA examination conducted in August 2004, the veteran had 
no symptoms of drop foot or bowel or bladder incontinence.  
He was able to stand on his heels and toes without 
difficulty.  He had a normal gait with no evidence of a limp.  
There was no evidence of neurologic compromise.  There was 
tenderness in the paraspinal region of the lumbar spine.  
There was some muscle spasm present.  Range of motion was 
from zero to 80 degrees of forward flexion, zero to 30 
degrees of extension, 28 degrees of lateral flexion, 22 
degrees of right lateral flexion, and 30 degrees of left and 
right lateral rotation.  On neurologic examination, the 
veteran was sensitive to light touch in all nerve 
distributions of the lower extremities.  Patellar reflexes 
were present bilaterally.  

At the time of VA examination conducted in August 2004, the 
veteran reported sharp pain radiating from the low back into 
the lateral aspect of the left heel.  He denied specific 
weakness of the lower extremities.  He walked without 
difficulty.  He did not use a cane.  He used Valium and 
hydrocodone (a narcotic medication) when the pain flared up.  

From March 1, 1999, to September 22, 2002, the veteran's 
lumbar disability is evaluated under 38 C.F.R. § 4.71a, DC 
5293, and a 40 percent evaluation has been assigned.  As 
described above, under DC 5293 as in effect on March 1, 1999, 
intervertebral disc syndrome (IVDS) manifested by severe 
symptoms, with recurring attacks and intermittent relief, is 
assigned a 40 percent evaluation.  Pronounced symptoms, that 
are persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrant a 60 percent evaluation, the maximum schedular 
evaluation available under DC 5293.  

However, effective on September 23, 2002, the regulation 
governing the evaluation of IVDS, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was revised.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002).  The revised diagnostic code 
effective that date provides for the evaluation of IVDS (pre-
operatively or post-operatively) either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The revised regulation defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 under this DC provides that, when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities should be evaluated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  

Note 3 provides that, if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment may be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  67 Fed. 
Reg. 54,345 (2002).  In this case, however, the veteran has 
been granted service connection for disability only of the 
lumbar spine; the veteran has not been granted service 
connection for disability of any other segment.  Therefore, 
in this appeal, the Board may consider only the lumbar 
segment of the spine.

Other even more recent regulatory changes, which became 
effective on September 26, 2003, also affect the way IVDS is 
evaluated.  The applicable diagnostic code (5293) has been 
renumbered as 5243, but it did not undergo any substantive 
changes, itself; however, a general rating formula for 
diseases and injuries of the spine was added that is 
applicable to DCs 5235 to 5243.

The criteria for evaluating disabilities of the spine, other 
than IVDS, were revised effective September 26, 2003.  The 
criteria prior to September 26, 2003, focused on subjective 
classifications of whether any ankylosis was in a favorable 
or unfavorable position (formerly Diagnostic Codes 5286 thru 
5289) and subjective classifications of whether the degree of 
limitation of motion was mild, moderate or severe (formerly 
Diagnostic Codes 5290 thru 5292), except that other factors 
were taken into consideration for residuals of a vertebral 
fracture (formerly Diagnostic Code 5285) and sacroiliac 
injury and weakness and lumbosacral strains (formerly 
Diagnostic Codes 5294 and 5295).  The Diagnostic Codes for 
rating spinal disorders were also renumbered, including, as 
noted above, renumbering IVDS as Diagnostic Code 5243.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and provide for 
evaluations with or without symptoms such as pain (radiating 
or not), stiffness, or aching and thus encompass and take 
into account those symptoms and remove any requirement that 
there be any of these symptoms to assign any evaluation.  68 
Fed. Reg. 51,454 (August 27, 2003).  

The revised regulatory provisions, at Note 2 to the General 
Rating Formula for Diseases and Injuries of the Spine, and at 
38 C.F.R. § 4.71, Plate V, specify, for VA compensation 
purposes, that normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

The evidence demonstrates that the veteran had objective 
findings of severe muscle spasm in March 1999.  This acute 
episode, and the findings of increased degenerative changes 
of the lumbar spine, with mild to moderate central spinal 
stenosis at L5-S1 with a small midline disc protrusion with 
ligamentous and facet joint hypertrophy, and mild to moderate 
central spinal stenosis at L4-L5 with very mild generalized 
disc bulge, are of such severity as to warrant an increased 
evaluation to 40 percent for the veteran's lumbosacral 
disability.  

However, there is no evidence that the veteran meets the 
criteria for a 60 percent evaluation.  The evidence 
establishes that the veteran's pain was less severe at the 
time of the April 1999 VA examination.  Thus, the evidence 
establishes that the veteran has intermittent relief from the 
episodes of severe pain. 

The veteran himself reported that, when his pain was 
exacerbated, he had to stop what he was doing or rest for a 
couple of hours.  The relief from acute pain with decreased 
activity is commensurate with a 40 percent evaluation, but 
does not reflect a severity of pain contemplated by the 
criteria for a 60 percent evaluation. 

The evidence reflects a pattern of gradually increasing back 
pain during the period from March 1, 1999, to the present.  
However, the veteran continued to work as a truck driver 
until March 2003.  The fact that the veteran was able to 
perform the activities required of a truck driver, including 
climbing up and down, sitting for long periods, twisting and 
turning as necessary to drive and steer the vehicle, although 
with pain, is persuasive evidence that the veteran's symptoms 
did not meet the criteria for an initial evaluation in excess 
of 40 percent.  The Board notes, moreover, that the evidence 
establishes that the veteran's termination of his employment 
as a truck driver in March 2003 was not due solely to 
increased service-connected lumbar pain and symptomatology, 
but was also due to service-connected right knee and right 
shoulder problems, as well as increased discomfort due to a 
cervical spine disorder for which service connection has not 
been granted.  

The evidence establishes that the veteran retains the ability 
to walk unassisted by any device.  He retains almost full 
range of motion except during exacerbations of pain.  For 
example, on VA examination conducted in September 2004, the 
veteran had a combined 220 degrees of range of motion of the 
lumbar spine.  However, in June 2004, during an exacerbation, 
the veteran's motion of the lumbar spine was described as 
"highly limited" due to pain.  On VA examination conducted 
in April 2004, the veteran was able to flex forward to 80 
degrees initially, and with repetition, he had pain at 45 
degrees, and could flex only to 75 degrees, with pain.  

The Board has also considered diagnostic codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5294 and 5295, as in 
effect prior to September 2003.  Because there is no evidence 
of record to show that the veteran has been shown to have 
residuals of a fractured vertebra, complete bony fixation of 
the spine, ankylosis of the cervical, dorsal, or lumbar 
spine, limitation of motion of the cervical or dorsal spine, 
or sacroiliac injury and weakness, the Board finds that no 
diagnostic code other than the assigned codes, Diagnostic 
Code 5101 and 5293, are applicable to warrant an increased 
evaluation in excess of 40 percent from March 1, 1999.

Moreover, the evidence that the veteran continued to work as 
a carpenter until October 1999, and then worked as a truck 
driver until March 2003, establishes that he does not meet 
the criteria for "little intermittent relief" of pronounced 
symptomatology as required to approximate or meet the 
criteria for a 60 percent evaluation.  There is no evidence 
that the veteran now has absent ankle jerk reflexes, or has 
other pronounced neurologic findings.  In particular, the 
examiners, including in April 2003 and August 2004, have 
noted that, although the veteran has pain radiating down the 
left leg into the foot, he does not have drop foot or loss of 
reflexes in either lower extremity.

The VA examinations January 2003 and August 2004, together 
with the outpatient treatment records for the period 
beginning in September 2002, establish that the veteran has 
not been confined to bed rest as a result of his back pain, 
and under the care of a physician, although he reported that 
his back pain was alleviated by resting for a few hours or by 
sleeping.  However, these rather brief cessations of activity 
do not meet the criteria for incapacitation as defined by the 
revised regulations.  The evidence establishes that the 
veteran did not require bed rest of a total duration of four 
weeks in any 12-month period from September 2002 to the 
present.

Thus, the clear weight of the evidence is against a finding 
that the veteran's service-connected back disability met the 
criteria for an evaluation in excess of 40 percent from March 
1, 1999, to the present, including under regulations as 
revised in September 2002 or as revised in September 2003.  
The appeal for an initial evaluation in excess of 40 percent 
from March 1, 1999 must be denied.  

5.  Claim for an increased initial evaluation for right 
shoulder disability

On VA examination conducted in October 1996, the veteran 
reported that he first injured his right shoulder in 1978, 
and then fell on the ice against a car, reinjuring his right 
shoulder in 1993.  Beginning in 1995, he noticed a loss of 
strength in the shoulder.  When he would lift objects above 
his head, the shoulder would give out.  He reported current 
complaints of numbness of the right hand and index and middle 
fingers off and on.  He reported that he was unable to lift 
anything above the height of the right shoulder because the 
shoulder would lose its strength and the object would drop.  
The veteran reported that he was right-handed.  There was 
crepitation of the right shoulder on passive movement.  The 
examiner concluded that the veteran had arthritis of the 
right shoulder.  Range of motion of the right shoulder 
included external rotation to 90 degrees, internal rotation 
to 90 degrees, abduction to 150 degrees, and elevation to 150 
degrees.  There was pain on abduction of the right shoulder.  
Radiologic examination of the right shoulder demonstrated 
degenerative changes in the right acromioclavicular joint.  

On VA examination of the right shoulder conducted in November 
1997, forward flexion was from zero to 150 degrees, abduction 
was from zero to 175 degrees, external rotation was zero to 
90 degrees, and internal rotation was from zero to 55 
degrees.  The veteran reported that, in his occupation as a 
carpenter, he experienced pain when working above the right 
shoulder.

VA examination conducted in November 2000 disclosed no soft 
tissue swelling or discoloration about the right shoulder.  
Forward flexion was from zero to 165 degrees, abduction was 
from zero to 160 degrees, external rotation was zero to 85 
degrees, and internal rotation was from zero to 80 degrees.  
The examiner noted that degenerative changes of the right 
acromioclavicular joint were present on radiologic 
examination conducted in March 1999.

On examination of the right shoulder conducted in January 
2002, the veteran complained of pain in the upper humerus and 
the shoulder.  Range of motion of the right shoulder included 
forward flexion from zero to 170 degrees, abduction from zero 
to 175 degrees, external rotation from zero to 90 degrees, 
and internal rotation from zero to 70 degrees, but these 
motions were painful.  The veteran's right upper extremity 
muscle strength was good, but there was popping and clicking 
in the joint.  The examiner concluded that the veteran had 
episodes of tendinitis and degenerative changes of the 
acromioclavicular joint.  Repetitions of forward flexion 
resulted in mild fatigability and pain, but no 
incoordination.  On repetition of forward flexion, pain began 
at 85 degrees.

The report of electromyogram (EMG) examination and nerve 
conduction velocity (NCV) testing conducted in January 2002 
disclosed findings consistent with right C5-C6 radicular 
syndrome.

On examination conducted in July 2002, the veteran reported 
neck pain, numbness in the fingers of both hands, pain in the 
trapezius, and bilateral shoulder pain.  He complained of 
numbness and burning in both hands, worse on the right than 
on the left.  The veteran reported that his symptoms were 
aggravated when he was driving his 18-wheeler or when 
bouncing in a car.

The examiner who conducted VA examination in January 2003 
discussed the veteran's right shoulder pain and loss of use 
and numbness of the hands.  The examiner discussed findings 
of various examinations, and concluded that the veteran's 
right acromioclavicular joint DJD was not causing the hand 
pain and numbness, but, rather, it was more likely that these 
symptoms were due to the veteran's cervical spine problem. 

August 2003 magnetic resonance imaging of the right shoulder 
disclosed a complete tear of the supraspinatus tendon with 
fat metamorphosis of the muscle.  There were also 
hypertrophic changes in the acromioclavicular joint.

Cervical pain related to nerve root impingement and recent 
C5-C6 disc herniation was noted in a VA outpatient treatment 
record dated in April 2004.  The veteran had pain across the 
neck in the center of the spine and radiating pain with 
numbness going down the right arm to the lateral three 
fingers.  The veteran reported that pain in the right arm was 
worse with activity.  Magnetic resonance imaging of the 
cervical spine disclosed central canal and foraminal stenosis 
at C6-C7 bilaterally.  

On examination conducted in August 2004, the veteran had full 
flexion, from zero to 180 degrees, of the right shoulder, 
full abduction, from zero degrees to 170 degrees, and full 
internal and external rotation of 90 degrees.  He had no pain 
with passive motion.  He had a negative impingement test, 
negative Speed's test and 5/5 strength with shoulder 
abduction and internal and external rotation.  The examiner 
concluded that the veteran had a history of radiculopathy in 
the right arm and hand which was separate from his shoulder 
examination.

The veteran's right (major) shoulder disability is currently 
evaluated by analogy to 38 C.F.R. § 4.71a, DCs 5202-5010.  
There is no specific diagnostic code for a tear of a shoulder 
tendon.  Under DC 5202, a 20 percent rating is warranted in 
either extremity (major or minor) for moderate deformity.  A 
20 percent rating is also warranted for recurrent dislocation 
at the scapulohumeral joint with infrequent episodes, and 
guarding of movement only at shoulder level.  A 30 percent 
rating is warranted for marked deformity of the major 
extremity, or frequent episodes and guarding of all arm 
movements of the major extremity.  DC 5202.

For limitation of motion of the shoulder, a 20 percent rating 
is warranted for motion at shoulder level in either 
extremity, and a 30 percent rating is warranted when motion 
of the major extremity is limited to midway between side and 
shoulder level.  38 C.F.R. § 4.71a, DC 5201.  Under DC 5010, 
traumatic arthritis, when substantiated by x-ray findings, is 
rated as degenerative arthritis under DC 5003.  38 C.F.R. § 
4.71a, DC 5010.  Degenerative or traumatic arthritis, when 
established by x-ray findings, is evaluated on the basis of 
limitation of motion under the diagnostic codes for the 
specific joint or joints involved.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The finding of degenerative disease of the right shoulder 
joint on radiologic examination warrants a 20 percent 
evaluation, since that is the minimum compensable schedular 
evaluation for loss of range of motion due to arthritis.  
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5201.  However, the 
veteran does not meet or approximate the criteria for an 
evaluation in excess of 20 percent under any other diagnostic 
code.

In this case, examinations during the pendency of this appeal 
discloses that the veteran's retained range of flexion has 
varied from 150 degrees to 180 degrees, and the retained 
range of abduction has varied from 150 degrees to 180 
degrees, compared to normal range of motion to 180 degrees 
for each of those motions.  The veteran's internal and 
external rotation has varied from 80 to 90 degrees, with 90 
degrees specified by regulation as normal.  Thus, the 
evidence is clearly against a finding that the veteran's 
arthritis and torn tendon result in loss of motion which 
meets the criteria for a 20 percent evaluation under DC 5201, 
except with consideration of arthritis and painful motion.  
Since the veteran has essentially normal range of motion, 
except that he is unable to lift above the level of his 
shoulder, his symptoms do not meet the criteria for a 30 
percent evaluation under that diagnostic code, even with 
consideration of arthritis and painful motion.  

The veteran's symptoms of numbness in the right arm and hand 
have been medically attributed to a disorder of the cervical 
spine, to include herniation of the disc at the C5-C6, and 
foraminal stenosis at C6-C7.  That symptomatology has been 
clearly differentiated from the veteran's right shoulder 
tendon tear and degenerative joint disease.  Thus, the 
symptoms of numbness in the right arm and hand may not be 
considered in evaluating right shoulder disability.  

There is no evidence of guarding of all arm movements.  
Rather, the evidence establishes that the veteran guards only 
against lifting above his right shoulder, but does not guard 
against other movement of the right shoulder.  There is no 
evidence that the veteran has suffered dislocation of the 
right shoulder.  Radiologic examinations clearly establish 
that there is no fibrous union of the right shoulder, and the 
retained range of motion establishes that there is no 
ankylosis.  

There is no evidence that the veteran meets any criterion 
which would warrant an evaluation in excess of 20 percent for 
the service-connected right shoulder disability under a 
diagnostic code applicable to the shoulder.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5200-5203.  The preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's right shoulder disability.



6.  Claim for an initial evaluation in excess of 10 percent 
for right knee disability 

On VA examination conducted in October 1996, the veteran 
reported problems with his right knee in service beginning in 
1974.  Since 1995, he had been experiencing swelling of the 
right knee joint, such as when he walked a lot.  There was a 
slight increase in resistance in the right knee joint on 
passive motion and there was mild crepitation on palpation.  
Flexion of the right knee was to 140 degrees; extension was 
to zero degrees.  The examiner concluded that the veteran had 
arthritis of the right knee.  

On VA examination conducted in November 1997, the veteran 
reported that there was no swelling, no locking, and no 
giving way of the right knee.  He reported pain after 
climbing or walking.  Range of motion, from zero degrees of 
extension to 135 degrees of flexion, was essentially the same 
as at the prior examination.

On VA examination conducted in March 1999, the veteran 
complained of some pain in the right knee.  There was no 
swelling or tenderness of the right knee, but there was some 
crepitus.  The veteran continued to work as a carpenter and 
reported that he did not miss any days as a result of his 
knee disability.

VA examination conducted in November 2000 disclosed no soft 
tissue swelling or discoloration.  Range of motion of the 
right knee was from zero to 140 degrees.  Lachman's and 
McMurray's signs were both negative.  The examiner assigned a 
diagnosis of degenerative changes of the right knee.

On VA examination conducted in March 2003, the veteran 
reported constant knee pain, described as seven on a scale of 
one to 10, with weakness, stiffness, instability, 
fatigability, and lack of endurance in the knee.  He reported 
flare-ups of knee pain occurring approximately twice per 
week.  The veteran described precipitating factors as 
including climbing stairs, going up and down ladders, 
climbing in and out of his truck, and walking more than two 
blocks.  The veteran walked unassisted.  He used no assistive 
device.  He denied dislocations or recurrent subluxation.  
Flexion of the knee was from zero to 140 degrees.  The 
anterior cruciate ligament, lateral collateral ligament, and 
medial collateral ligament were all intact.  There was a 
positive patellar inhibition test.  The examiner concluded 
that the veteran had chondromalacia of the right knee and 
retropatellar pain syndrome.

VA outpatient treatment records dated in August 2003 reflect 
that the veteran complained of knee pain.

On VA examination conducted in August 2004, the right knee 
was stable to varus and valgus stress.  Lachman's test was 
negative.  The veteran had a range of motion from 0 degrees 
of extension to 135 degrees of flexion.  McMurray's test was 
also negative.  There was crepitus at the patellofemoral 
joint and mild tenderness with range of motion.  There was 
increased pain with repetitive motion.  Strength, both on 
extension and flexion of the knee, was 5/5.  Pain on movement 
did not cause weakness or fatigability of movement.  

The examiner concluded that the findings were indicative of 
early degenerative changes of the chondral surface of the 
patellofemoral joint.  The examiner also provided an opinion 
that chondromalacia, retropatellar pain syndrome, and DJD of 
the knee were medical diagnoses which described essentially 
the same problem, degeneration of the articular surface of 
the patella and anterior portion of the femur, causing pain 
on motion of the joint behind the patella.  

The veteran's service-connected right knee disability, 
variously diagnosed as DJD, arthritis, chondromalacia, or 
retropatellar pain syndrome, was initially evaluated, in 
1996, under 38 C.F.R. § 4.71a, DC 5257.  However, following 
the veteran's disagreement with the assigned evaluation, and 
following additional development, the RO recharacterized the 
right knee disability under the current medical diagnoses, 
and evaluated the disability, by analogy, under 38 C.F.R. § 
4.71a, DCs 5024-5099.  DC 5024 is the diagnostic code 
assigned for evaluation of tenosynovitis.  Where a condition 
is not listed in the ratings schedule, or, as here, where it 
is not clear which of several medical diagnoses is the cause 
of the disabling symptoms, it is permissible to evaluate the 
disability by analogy to a closely related disease where the 
functions affected, symptomatology and anatomical location 
are analogous.  38 C.F.R. § 4.20.  The Board agrees with the 
RO that DC 5024 is more closely analogous to the veteran's 
knee disability than DC 5257, as the medical evidence 
establishes that the veteran's right knee disability is not 
characterized by instability or subluxation.  

Under DC 5024, disability is to be evaluated on limitation of 
motion, as degenerative arthritis, DC 5003.  Degenerative 
arthritis is rated under DC 5003 on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is applied for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  DC 5003.

The knee is defined by regulation as a major joint.  The 
veteran has been granted a 10 percent evaluation, which is 
the maximum schedular evaluation for arthritis of one major 
joint in the absence of limitation of motion.  Therefore, the 
Board has considered whether an evaluation in excess of 10 
percent is warranted under any other diagnostic code.  

The medical evidence establishes that the veteran has range 
of motion of the knee from zero degrees of extension to 135 
degrees of flexion, with pain on use.  By regulation, range 
of motion of the knee from zero degrees of extension to 140 
degrees of flexion is defined as normal range of motion.  
38 C.F.R. § 4.71, Plate II.  Thus, the veteran has an 
essentially normal range of motion.  Decreased range of 
extension, limited to 15 degrees, or decreased range of 
flexion, limited to 30 degrees, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, DCs 5260, 5261.  The veteran 
does not meet either of those criteria for an evaluation in 
excess of 10 percent, since he retains essentially full 
extension and flexion.  

The evidence establishes that the veteran does not have 
ankylosis of the knee, dislocated semilunar cartilage, 
subluxation or instability of the right knee, or any other 
diagnosis which would allow application of any other 
diagnostic code used to evaluate knee disability.  See 
38 C.F.R. § 4.71a, DCs 5256-5263.  

The Board notes that VA is required to take pain symptoms and 
weakness into account, to the extent they are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. § 4.40; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 
9-98.  As described above, the veteran's complaints of pain 
on motion have been considered in determining that a 10 
percent evaluation is applicable under DC 5003, as the 
veteran does not meet the criteria for a compensable 
evaluation without consideration of the subjective complaints 
of pain, since he has essentially normal range of motion of 
the right knee.  Thus, a separate compensable evaluation for 
pain is not warranted, since that evidence has already been 
considered in assignment of the compensable evaluation by 
analogy.  38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59.  

In the absence of any objective medical evidence of lateral 
instability or subluxation, there is insufficient evidence of 
functional loss and right knee pathology to support a 
conclusion that a rating in excess of 10 percent is 
warranted, regardless of the Diagnostic Code applied.  The 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.

Claim for earlier effective date for award of TDIU

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2004).  "Substantially gainful employment" is that 
employment "which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  
Marginal employment cannot be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2004).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).  In other words, the effective date of 
an award of disability compensation is the date of the 
receipt of the claim for that benefit or the date the veteran 
met the criteria for entitlement to that benefit, whichever 
is later.  38 C.F.R. § 3.400(o)(1).

Thus, in fixing the effective date for the award of TDIU at 
issue in this appeal, VA must make two determinations.  It 
must determine when the claim for TDIU was received, and when 
entitlement to that benefit became factually ascertainable.  

The veteran submitted a claim for TDIU which was received in 
February 2000.  The veteran's employment history reflects 
that he worked for a construction company from July 1996 to 
August 1999.  The veteran stated that he completed a driver 
training course and began working as a truck driver in 
October 1999.  This apparently increased his monthly income, 
but required a higher number of hours of work per week.  In 
March 2000, the veteran indicated that he terminated his 
employment as a truck driver in February 2000 because of 
constant severe pain.

At the time of VA examination conducted in August 2001, the 
veteran reported that he was employed full-time as a truck 
driver and that he was able to carry on his usual activities 
at work.  In July 2002, the veteran reported that he was a 
long-distance truck driver for Sunrise Express.  On VA 
examinations conducted in January 2003, the veteran reported 
that his right shoulder pain was causing him difficulty 
driving his truck.

On VA examinations conducted March 7, 2003, the veteran 
reported that his right shoulder pain was interfering with 
his ability to drive his truck.  He reported that pain made 
it difficult for him to climb in and out of the big rigs.  He 
reported that his disabilities were having an adverse impact 
on his occupation as a truck driver.
 
The evidence establishes that it was difficult for the 
veteran to work.  The evidence establishes that the veteran's 
reports of back pain, right shoulder pain, and knee pain, 
among other complaints, are credible.  The evidence of record 
clearly establishes that objective pathology supporting the 
veteran's complaints of right shoulder pain, knee pain, and 
back pain were present.  Nevertheless, the evidence of record 
unequivocally establishes that the veteran continued to work 
full-time at the time of March 7, 2003 VA examinations.  

Although there may have been interruptions in the veteran's 
employment, and he clearly lost time from work to attend 
medical appointments and obtain medical evaluation and 
treatment, nevertheless the veteran continued to earn an 
income he reported as $2,000 monthly, which placed him above 
the poverty level, until he terminated that employment in 
March 2003.  See 68 Fed. Reg. 66,531 (Nov. 26, 2003) (the 
weighted average poverty threshold established for 2001 for 
one person as established by the Bureau of the Census is 
$9,183.00).   

The veteran has not submitted or identified any evidence 
which would establish that he stopped working prior to March 
15, 2003, or that his income dropped below the poverty 
threshold or below a level which would be considered 
substantially gainful employment prior to that date.  It is 
not factually ascertainable that he was unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities prior to March 15, 2003.  

The preponderance of the evidence is against a finding that 
the veteran met the criteria for an award of TDIU prior to 
that date.  The evidence as to whether the veteran met the 
criteria for an award of TDIU prior to March 15, 2003 is not 
in equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The appeal 
for an effective date prior to March 15, 2003 for an award of 
TDIU must be denied.  


ORDER

The appeal for service connection for nicotine dependence is 
denied.

The appeal for service connection for a bilateral foot 
disorder is denied.

The appeal for service connection for a disorder of the 
clavicle is denied.

The appeal for an initial, compensable evaluation for 
service-connected gastritis, small hiatal hernia from 
September 25, 1997, to May 10, 1998, is denied.

The appeal for an initial evaluation in excess of 10 percent 
for service-connected gastritis, small hiatal hernia from May 
11, 1998, is denied.

The appeal for an initial evaluation in excess of 20 percent 
for service-connected degenerative disc disease, lumbar 
spine, with radiculopathy of the left leg, from February 1, 
1996 to February 28, 1999, is denied.

The appeal for an initial evaluation in excess of 40 percent 
for service-connected degenerative disc disease, lumbar 
spine, with radiculopathy of the left leg, from March 1, 
1999, is denied.

The appeal for an initial evaluation in excess of 20 percent 
for right shoulder disability, to include a separate 
evaluation for radiculopathy of the right arm and hand, is 
denied.

The appeal for an initial evaluation in excess of 10 percent 
for arthritis, right knee, with chondromalacia and 
retropatellar pain syndrome, is denied.

The appeal for an effective date prior to March 15, 2003, for 
an award of TDIU is denied.  


REMAND

The examiner who conducted September 2004 VA examination 
concluded the veteran appeared to have a mild form of chronic 
bronchitis rather than chronic obstructive pulmonary disease.  
The examiner concluded that the lung disorder was cumulative 
over time, including both the veteran's pre-service and post-
service smoking, as well as his smoking in service.  However, 
pulmonary function testing (PFT) conducted in September 2004 
disclosed mild airflow obstruction and hyperinflation, with 
normal diffusion capacity.  The examiner indicated that this 
was a diagnosis, but did not provide an opinion as to when 
this finding or diagnosis had its onset, and did not provide 
an opinion as to the probability that this finding or 
diagnosis was a direct result of tobacco use during service.

VAOPGCPREC 19-97 also states that while 38 C.F.R. § 3.310 
provides for "secondary service connection", if a claimant 
could establish that a disease or injury resulting in 
disability was a direct result of tobacco use during service 
(e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to, for example lung cancer) that service 
connection may be established without reference to section 
3.310(a).  Further factual development, to including 
obtaining a more complete medical opinion, is required.

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the record 
should be reviewed to determine whether any additional 
actions are required as a result of changes in interpretation 
of the VCAA or in case law which may be issued after the date 
of this Board decision.  See Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  (a) Advise the veteran again to 
identify any evidence he wants VA to 
attempt to obtain.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  The veteran 
should be clearly advised of the time 
frame within which he may submit evidence 
to substantiate his claims, and of the 
provisions of the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, 2670 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)).

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim for service 
connection for a lung disorder.

(b)  Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any private or VA 
records of treatment for a lung disorder 
or respiratory complaint which are not 
yet associated with the claims files.  
Any identified clinical records which are 
not duplicative of records already 
associated with the claims files should 
be obtained.

3.  The veteran should also be afforded 
the opportunity to identify any 
alternative types of records, including 
employment clinical records, statements 
of co-workers or supervisors or others, 
records of emergency treatment, or the 
like, which might reflect complaints of 
or treatment of a respiratory disorder 
proximate to service.  

4.  The veteran should be afforded VA 
examination as necessary to assign a 
diagnosis for each respiratory disorder 
or symptom present.  The claims folders 
should be sent to the examiner for review 
of pertinent documents therein.  Any 
necessary diagnostic examinations or 
studies should be conducted.  The 
examiner should explain the significance 
of the findings of airflow obstruction 
and hyperinflation on September 2004 PFT 
examination, especially in light of the 
determination that there were mild 
changes of chronic obstructive pulmonary 
disease on VA examination in October 
1996, mild hyperinflation on chest x-rays 
conducted in January 1998, and moderate 
obstructive defect on January 1998 PFT 
examination.  The examiner should be 
asked to provide an opinion as to when 
airflow obstruction and/or hyperinflation 
were first present or had its/their 
onset, and should provide an opinion as 
to whether it is at least as likely as 
not (is there a 50 percent or greater 
probability?) that the current 
respiratory disorder manifested by 
airflow obstruction and/or hyperinflation 
was first manifested in service, or had 
its onset in service?  Is it at least as 
likely as not that airflow obstruction 
and/or hyperinflation is etiologically 
related to use of tobacco in service, 
without regard to pre-service or post-
service use of tobacco products?  The 
examiner should state the basis 
(rationale) for the conclusions reached.

5.  If, after review of additional 
evidence submitted or identified 
following the notice described above, 
additional development is required, such 
development should be conducted.  

6.  After all necessary development 
described above has been conducted, the 
veteran's claim for service connection 
for a respiratory disorder, to include as 
due to use of tobacco in service, should 
be readjudicated.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
SSOC, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
and his representative should be afforded 
an appropriate period of time for 
response.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


